 

Exhibit 10.1

 

Execution Version

  

AMENDMENT NO. 1, TEMPORARY WAIVER, and commitment reduction agreement

 

This AMENDMENT NO. 1, TEMPORARY WAIVER, AND COMMITMENT REDUCTION AGREEMENT (this
“Agreement”), dated as of February 28, 2019, is by and among RDC Holdings
Luxembourg S.à r.l., a Luxembourg private limited liability company (the
“Borrower”), Rowan Companies plc, an English public limited company (the
“Parent”), the other Guarantors party hereto, the Lenders party hereto, and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

Whereas, the Borrower, the Lenders and the Administrative Agent are party to
that certain Credit Agreement dated as of May 22, 2018 (as amended, restated, or
otherwise modified from time to time, the “Credit Agreement”, the capitalized
terms of which are used herein as therein defined unless otherwise defined
herein).

 

WHEREAS, the Parent and Ensco plc, an English public limited company (“Ensco”),
have entered into that certain Transaction Agreement dated as of October 7,
2018, as amended by that certain Deed of Amendment No. 1 to Transaction
Agreement dated as of January 28, 2019 (as in effect on the Effective Date, the
“Ensco Transaction Agreement”), pursuant to which Ensco or its nominee has
agreed to acquire the entire issued and to be issued ordinary share capital of
the Parent (such transaction, the “Ensco Transaction”).

 

WHEREAS, the consummation of the Ensco Transaction will constitute a Change in
Control and will be an Event of Default under Section 7.1(l) of the Credit
Agreement (such Event of Default, the “Designated Default”).

 

WHEREAS, the Borrower has requested, and the Lenders party hereto have agreed,
subject to the terms and conditions hereof, (a) a temporary waiver of the
Designated Default as further described herein, (b) certain amendments to the
Credit Agreement, and (c) a ratable reduction of the Revolving Commitments of
the Lenders, in each case as set forth herein.

 

Now, Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 



   

 

 

Section 1.            Temporary Waiver.

 

(a)          The Lenders party to this Agreement hereby agree, subject to the
terms and conditions of this Agreement, to temporarily waive the Designated
Default until the date that is six months after the Effective Date (the “Waiver
Termination Date”). The waiver by the Lenders described in this Section 1 is
contingent upon the satisfaction of the conditions precedent set forth in this
Agreement and is limited to the Designated Default. Such waiver is limited to
the extent described herein and shall not be construed to be a consent to or a
permanent waiver of the Designated Default or Section 7.1 of the Credit
Agreement or any other terms, provisions, covenants, warranties or agreements
contained in the Credit Agreement or in any of the other Credit Documents. For
the avoidance of doubt, until the Waiver Termination Date, no Default or Event
of Default shall be deemed to exist with respect to the Designated Default for
the purpose of (i) any right of the Credit Parties under the Credit Documents
that is conditioned upon the absence of any Default or Event of Default and (ii)
any right of the Administrative Agent, the Lenders or any Issuing Lender, the
exercise of which is conditioned upon the existence of a Default or Event of
Default. The Administrative Agent and the Lenders reserve the right to exercise
any rights and remedies available to them in connection with any other present
or future Defaults or Events of Default with respect to the Credit Agreement or
any other provision of any Credit Document.

 

(b)          The waiver by the Lenders described in this Section 1 is temporary
in nature and the Designated Default shall, unless otherwise waived by the
Majority Lenders, be immediately and automatically reinstated on the Waiver
Termination Date and shall constitute an “Event of Default” under the Credit
Agreement and the other Credit Documents. Each of the Credit Parties hereby
agrees and acknowledges that (i) the Designated Default has not been permanently
waived as a result of this Agreement and that such waiver is temporary in
nature, and (ii) concurrent with the Waiver Termination Date, all rights and
remedies of the Lenders enjoined as a result of this Section 1 shall be
reinstated.

 

Section 2.            Commitment Reduction. As of the Effective Date, the
Revolving Commitments shall be reduced ratably pursuant to Section 2.1(b) of the
Credit Agreement in an aggregate amount equal to $191,000,000, and each Lender’s
Revolving Commitment shall be the amount set forth next to its name on the
schedule of Revolving Commitments attached as Schedule II hereto. The Lenders
party hereto which constitute Majority Lenders hereby waive all notices,
increments, and minimum amounts required in connection with such commitment
reduction pursuant to Section 2.1(b) of the Credit Agreement.

 

Section 3.            Amendments to Credit Agreement. Upon the satisfaction of
the conditions specified in Section 4 of this Agreement, and effective as of the
Effective Date, the Credit Agreement is amended as follows:

 

(a)          Section 1.1 (Certain Defined Terms) of the Credit Agreement is
hereby amended by adding the following new defined terms in alphabetical order:

 

“Amendment No. 1” means Amendment No. 1, Temporary Waiver and Commitment
Reduction Agreement dated as of February 28, 2019 among the Borrower, the
Parent, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 1 Effective Date” means the “Effective Date” as defined in
Amendment No. 1.

 



 -2- 

 

 

“Ensco” means Ensco plc, an English public limited company.

 

“Ensco Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated as of May 7, 2013, as amended by the First Amendment dated as of
September 30, 2014, the Second Amendment dated as of March 9, 2015, the Third
Amendment dated as of July 1, 2016, the Extension Agreement dated as of October
4, 2016, the Fourth Amendment dated as of December 15, 2016, and the Commitment
Agreement and Fifth Amendment dated as of October 3, 2017 and effective as of
October 6, 2017, among Ensco and Pride International LLC, as borrowers, the
banks party thereto, and Citibank, N.A., as administrative agent, as in effect
on the Amendment No. 1 Effective Date and as amended, supplemented or otherwise
modified thereafter in any manner that does not result in further restrictions
to the ability of the Credit Parties to repay the Obligations or to grant Liens
to secure the Obligations.

 

“Ensco Senior Notes Documents” means (a) the Indenture, dated March 17, 2011,
between Ensco and Deutsche Bank Trust Company America, as supplemented by the
Supplemental Indenture dated March 17, 2011, the Second Supplemental Indenture
dated September 29, 2014, the Third Supplemental Indenture dated March 12, 2015,
the Fourth Supplemental Indenture dated January 9, 2017, and the Fifth
Supplemental Indenture dated January 26, 2018, (b) Indenture dated November 20,
1997 between International, as issuer, and Bankers Trust Company, as trustee, as
supplemented by the First Supplemental Indenture dated November 20, 1997 and the
Second Supplemental Indenture dated December 22, 2009, (c) the Indenture dated
Dec 12, 2016 among Ensco Jersey Finance Limited, as issuer, Ensco, as guarantor
and Deutsche Bank Trust Company Americas, as trustee and (d) the Indenture dated
July 1, 2004 among Pride International LLC, as the issuer, Ensco as guarantor
and The Bank of New York Mellon, as trustee, as supplemented by the First
Supplemental Indenture dated July 7, 2004, the Second Supplemental Indenture
dated June 2, 2009, the Third Supplemental Indenture dated August 6, 2010 and
the Fourth Supplemental Indenture dated May 31, 2011, in each case as in effect
on the Amendment No. 1 Effective Date and as amended, supplemented or otherwise
modified thereafter in any manner that does not result in further restrictions
to the ability of the Credit Parties to repay the Obligations or to grant Liens
to secure the Obligations.

 



 -3- 

 

 

“Ensco Transaction” means the acquisition of the entire issued and to be issued
ordinary share capital of the Parent by Ensco or its nominee pursuant to the
terms and conditions set forth in that certain Transaction Agreement dated as of
October 7, 2018 (as amended by that certain Deed of Amendment No. 1 to
Transaction Agreement dated as of January 28, 2019 and as may be further
amended, the “Ensco Transaction Agreement”), as in effect on the Amendment No. 1
Effective Date and the Scheme of Arrangement (as defined in and in substantially
the form attached to the Ensco Transaction Agreement as in effect on the
Amendment No. 1 Effective Date).

 

“Waiver Termination Date” has the meaning set forth in Amendment No. 1.

 

(b)          Section 1.1 of the Credit Agreement is hereby further amended by
restating the defined term “Financial Statements” in its entirety as follows:

 

“Financial Statements” means, for any period, the consolidated financial
statements of the Parent and its consolidated Subsidiaries, including statements
of operation and cash flow for such period as well as a balance sheet as of the
end of such period, and in the case of the annual financial statements only,
accompanying footnotes, all prepared in accordance with GAAP.

 

(c)          Section 1.1 of the Credit Agreement is hereby further amended by
restating the defined term “Net Worth” in its entirety as follows:

 

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP and, with respect to any measurement period
beginning on and after the Amendment No. 1 Effective Date and ending on or
before the Waiver Termination Date, without giving effect to any writedown
caused by the application of purchase price accounting methods in connection
with the Ensco Transaction.

 

(d)          Section 1.1 of the Credit Agreement is hereby further amended by
restating the defined term “Rig Value” in its entirety as follows:

 

“Rig Value” means, with respect to any Rig, the net book value (determined in
accordance with GAAP) of such Rig, as reflected in the Parent’s consolidated
balance sheet most recently delivered pursuant to Section 5.2(a) or (b);
provided that, with respect to the determination of the Rig Value of any Rig
acquired after the earlier of (x) December 31, 2018 and (y) the last day of the
most recently ended fiscal quarter for which the Financial Statements have been,
or were required to be, delivered pursuant to Section 5.2(a) or (b), the Rig
Value of such Rig shall be as reasonably agreed by the Parent and the
Administrative Agent; and provided further that, with respect to any measurement
date on or after the Amendment No. 1 Effective Date and ending on or before the
Waiver Termination Date, the Rig Value for any Rig shall be calculated without
giving effect to any writedown caused by the application of purchase price
accounting methods in connection with the Ensco Transaction.

 



 -4- 

 

 

(e)          Section 3.2 of the Credit Agreement is hereby amended by adding the
following new clause (f):

 

(f)          No Conflicts. Such Credit Extension and the application of the
proceeds thereof do not cause a Default or Event of Default (or similar terms)
as defined in the Ensco Credit Agreement or the Ensco Senior Notes Documents.

 

(f)          Section 5.2(b) of the Credit Agreement is hereby amended by
restating clause (i) thereof to read in its entirety as follows:

 

(i)          The Parent shall provide to the Administrative Agent, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Parent, but in any event (A) for any fiscal quarter ending prior to the
consummation of the Ensco Transaction, no more than five Business Days after the
date required under Securities Laws for the filing of its Form 10-Q and (B) for
any fiscal quarter ending after the consummation of the Ensco Transaction,
within 45 days after the end of such fiscal quarter, Financial Statements as of
the close of such fiscal quarter which shall be certified as accurate by a
senior financial officer of the Parent, and a duly completed Compliance
Certificate.

 

(g)          Section 6.5 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

 

6.5       Burdensome Agreements. The Parent shall not, nor shall it permit any
Subsidiary to, create, incur, assume or permit to exist any contract, agreement
or understanding (other than this Agreement) which in any way prohibits or
restricts (or requires the consent of or notice to other Persons in connection
with) (a) the Parent or any Subsidiary from paying or prepaying the Obligations
(other than the Ensco Credit Agreement), (b) the granting, conveying, creation
or imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations (other than (w) agreements governing secured
Debt permitted by Sections 6.1 and 6.2 to the extent such restrictions govern
only the asset financed pursuant to or securing such Debt, (x) any Acceptable
Indenture or the Ensco Senior Notes Documents, (y) the Ensco Credit Agreement,
and (z) any agreement governing permitted Convertible Debt or a Permitted Bridge
Facility), or (c) any Subsidiary from making Restricted Payments (other than the
Ensco Credit Agreement and any agreement governing Debt of a Credit Party
permitted under Section 6.1(f) or Section 6.1(g) in its capacity as a primary
obligor or guarantor of such Debt) to the Borrower or any other Credit Party or
making or paying intercompany loans and advances to the Borrower, in each case
other than restrictions that (i) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.9 and applicable solely to such joint venture, (ii) are
customary restrictions in leases, subleases, licenses, asset sale agreements
otherwise permitted hereby and transactions permitted by Section 6.8 so long as
such restrictions relate solely to the assets subject thereto, and (iii) are
restrictions in agreements governing Debt permitted under Section 6.1(e).

 



 -5- 

 

 

(h)          Exhibit D (Notice of Borrowing) to the Credit Agreement is hereby
replaced in its entirety with Exhibit D attached hereto.

 

(i)          Exhibit G (Letter of Credit Request) to the Credit Agreement is
hereby replaced in its entirety with Exhibit G attached hereto.

 

(j)          Schedule II (Revolving Commitments) to the Credit Agreement is
hereby replaced in its entirety with Schedule II attached hereto.

 

Section 4.            Conditions Precedent. This Agreement shall become
effective as of the date on which the following conditions precedent are
satisfied (the “Effective Date”):

 

(a)          Documentation. The Administrative Agent shall have received the
following, each dated on or before the Effective Date, duly executed by all the
parties thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(1)          counterparts of this Agreement duly executed by the Borrower, the
Guarantors, the Majority Lenders, and the Administrative Agent;

 



 -6- 

 

 

(2)          a certificate from a Responsible Officer of the Borrower and the
Parent dated as of the Effective Date stating that, both before and after giving
effect to this Agreement, (i) representations and warranties made by any Credit
Party set forth in the Credit Documents are true and correct in all material
respects on and as of the Effective Date; provided that (A) to the extent any
representation and warranty is qualified as to “Material Adverse Change” or
otherwise as to materiality, such representation and warranty is true and
correct in all respects, (B) to the extent that such representation or warranty
relates to an earlier date, it shall be true and correct only as of such
specified date, (C) the representations and warranties contained in Section
4.4(a) of the Credit Agreement shall be deemed to refer to the most recent
Financial Statements furnished pursuant to Sections 5.2(a) and (b),
respectively, of the Credit Agreement, and (D) the representation and warranty
contained in Section 4.4(b) of the Credit Agreement shall be deemed to refer to
the most recent Financial Statements furnished pursuant to Section 5.2(a) of the
Credit Agreement, (ii) no Default shall have occurred and be continuing;
(iii) the Ensco Transaction has been consummated in all material respects in
accordance with the terms and conditions of the Ensco Transaction Agreement, as
such Transaction Agreement was publicly filed on October 7, 2018 and amended by
that certain Deed of Amendment No. 1 to Transaction Agreement dated as of
January 28, 2019, and as otherwise amended in any manner not materially adverse
to the Lenders, and (iv) the execution, delivery and performance by each Credit
Party of the Credit Documents does not result in a Default or Event of Default
(or similar terms) under the Ensco Credit Agreement or the Ensco Senior Notes
Documents, in each case after giving effect to this Agreement and the Ensco
Transaction; and

 

(3)          such other documents and governmental certificates as the Lender
Parties may reasonably request.

 

(b)          Termination of Non-Extended Credit Agreement. The Administrative
Agent shall have received evidence reasonably satisfactory to it that the payoff
and termination of the Non-Extended Credit Agreement has been consummated such
that all amounts outstanding thereunder have been paid, all commitments
thereunder have been terminated, and all letters of credit issued thereunder
have been terminated, expired, cash collateralized or other arrangements
acceptable to the applicable issuing bank with respect thereto have been made,
as applicable.

 

(c)          Ensco Transaction. The Ensco Transaction has been consummated in
all material respects in accordance with the terms and conditions of the Ensco
Transaction Agreement and the Scheme of Arrangement.

 

(d)          Payment of Fees and Expenses. On the Effective Date, the Borrower
shall have paid the fees required to be paid to the Administrative Agent and the
Lenders pursuant to Section 9.1(a) of the Credit Agreement (including the fees
and expenses of counsel to the Administrative Agent to the extent invoiced prior
to the Effective Date), any other provision of a Credit Document to the extent
invoiced prior to the Effective Date, and any fee letter or other written
agreement executed in connection with this Agreement.

 



 -7- 

 

 

Section 5.            Representations and Warranties. Each Credit Party hereby
represents and warrants to the Administrative Agent that, as of the date hereof
(other than with respect to clause (e)(ii) below) and on the Effective Date
(with respect to all clauses below): (a) the representations and warranties made
by such Credit Party in the Credit Documents are true and correct in all
material respects on and as of the Effective Date; provided that (i) to the
extent any representation and warranty is qualified as to “Material Adverse
Change” or otherwise as to materiality, such representation and warranty is true
and correct in all respects, (ii) to the extent that such representation or
warranty relates to an earlier date, it shall be true and correct only as of
such specified date, (iii) the representations and warranties contained in
Section 4.4(a) of the Credit Agreement shall be deemed to refer to the most
recent Financial Statements furnished pursuant to Sections 5.2(a) and (b),
respectively, of the Credit Agreement, and (iv) the representation and warranty
contained in Section 4.4(b) of the Credit Agreement shall be deemed to refer to
the most recent Financial Statements furnished pursuant to Section 5.2(a) of the
Credit Agreement; (b) the execution, delivery and performance of this Agreement
are within such Credit Party’s power and have been duly authorized by all
necessary corporate, limited liability company or partnership action; (c) this
Agreement constitutes the legal, valid, and binding obligation of such Credit
Party enforceable in accordance with its terms, except as limited by applicable
Debtor Relief Laws or similar laws at the time in effect affecting the rights of
creditors generally and general principles of equity; (d) the execution,
delivery, and performance by each Credit Party of this Agreement and the
consummation of the transactions contemplated thereby do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority, except notices to or filings with the SEC that may be
required from time to time and where the failure to obtain such authorizations
or approvals could not reasonably be expected to result in a Material Adverse
Change; and (e) the execution, delivery and performance by each Credit Party of
this Agreement and the consummation of the transactions contemplated thereby
(i) do not contravene any contractual restriction binding on or affecting such
Credit Party except where such contravention could not reasonably be expected to
result in a Material Adverse Change and (ii) after giving effect to this
Agreement and the Ensco Transaction, do not result in a Default or Event of
Default (or similar terms) under the Ensco Credit Agreement or the Ensco Senior
Notes Documents.

 

Section 6.            Reaffirmation of Guaranty.            Each Guarantor
hereby ratifies, confirms, acknowledges and agrees that its obligations under
the Guaranty to which it is a party are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in such
Guaranty), and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty, in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Credit
Documents.

 

Section 7.            Miscellaneous. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Except as herein provided, the Credit Agreement shall remain unchanged and in
full force and effect. This Agreement is, for the avoidance of doubt, a Credit
Document under the Credit Agreement. Other than as set forth in Section 1 above,
the execution and delivery of this Agreement shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any Credit Document, nor, except as herein provided,
constitute a waiver of any provision of the Credit Agreement or any Credit
Document. Upon the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement,” “hereunder” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified by this
Agreement. This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Transmission by facsimile or electronic transmission (e.g., PDF) of
an executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.

 

[Signature Pages Follow]

 

 -8- 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BORROWER:       RDC Holdings Luxembourg S.à r.l.

 

  By: /s/ Rui Miguel Silva Gomes   Name: Rui Miguel Silva Gomes   Title:
Category A Manager

 

  GUARANTORS:       ROWAN COMPANIES PLC

 

  By: /s/ Stephen Butz   Name: Stephen Butz   Title: Executive Vice President
and     Chief Financial Officer

 

  Ralph Coffman Luxembourg S.à r.l

 

  By: /s/ Rui Miguel Silva Gomes   Name: Rui Miguel Silva Gomes   Title:
Category A Manager

 

  ROWAN FINANZ S.à r.l.

 

  By: /s/ Rui Miguel Silva Gomes   Name: Rui Miguel Silva Gomes   Title:
Category A Manager

 

  ROWAN OFFSHORE Luxembourg S.à r.l.

 

  By: /s/ Rui Miguel Silva Gomes   Name: Rui Miguel Silva Gomes   Title:
Category A Manager

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  ROWAN RIGS S.à r.l.

 

  By: /s/ Rui Miguel Silva Gomes   Name: Rui Miguel Silva Gomes   Title:
Category A Manager

 

  ATLANTIC MARITIME SERVICES LLC,   a Delaware limited liability company

 

  By: /s/ Stephen Butz   Name: Stephen Butz   Title: President and Treasurer

 

  Rowan 350 Slot Rigs, Inc.   a Delaware corporation

 

  By: /s/ Stephen Butz   Name: Stephen Butz   Title: President and Treasurer

 

  ROWAN COMPANIES, INC.

 

  By: /s/ Stephen M. Butz   Name: Stephen M. Butz   Title: Executive Vice
President and Chief Financial Officer

 

  ROWAN FINANCE LLC

 

  By: /s/ Stephen Butz   Name: Stephen Butz   Title: Vice President and
Treasurer

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  ROWAN REX LIMITED

 

  By: /s/ Stephen M. Butz   Name: Stephen M. Butz   Title: Vice President and
Chief Financial Officer

 

  Executed as a Deed by   ROWAN N-CLASS (GIBRALTAR) LIMITED

 

  By: /s/ Louis B. Triay   Name: Louis B. Triay     For and on behalf of Trilex
Limited   Title: Director

 

  in the presence of:

 

  Witness Signature: /s/ G. Gaetto

 

  Witness Name: G. Gaetto

 

  Witness Address:

19 Town Range

Gibraltar

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  LENDER PARTIES:       WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Administrative Agent, Swingline Lender, an Issuing Lender, and a Lender

 

  By: /s/ Timothy P. Gebauer   Name: Timothy P. Gebauer   Title: Director

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  DNB CAPITAL LLC,   as a Lender

 

  By: /s/ Andrew J. Shohet   Name: Andrew J. Shohet   Title: Senior Vice
President         By: /s/ Philippe Wulfers   Name: Philippe Wulfers   Title:
First Vice President

 

  DNB BANK ASA, NEW YORK BRANCH,   as an Issuing Lender

 

  By: /s/ Andrew J. Shohet   Name: Andrew J. Shohet   Title: Senior Vice
President         By: /s/ Philippe Wulfers   Name: Philippe Wulfers   Title:
First Vice President

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  mufg bank, ltd.,   as an Issuing Lender and a Lender

 

  By:     Name:     Title:  

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  BANK OF AMERICA, N.A.,   as an Issuing Lender and a Lender

 

  By: /s/ Christopher Bibion   Name: Christopher BiBion   Title: Director

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  barclays bank plc,   as an Issuing Lender and a Lender

 

  By: /s/ May Huang   Name: May Huang   Title: Assistant Vice President

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  citibank, N.A.,   as an Issuing Lender and a Lender

 

  By: /s/ Derrick Lenz   Name: Derrick Lenz   Title: Vice President

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  hsbc bank usa, n.A.,   as a Lender

 

  By: /s/ Michael Bustios   Name: Michael Bustios   Title: Senior Vice President

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  ZIONS BANCORPORATION, N.A. dba AMEGY BANK,   as a Lender

 

  By: /s/ Steven Taylor   Name: Steven Taylor   Title: Vice President

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 



  GOLDMAN SACHS BANK USA,   as a Lender

 

  By: /s/ Jamie Minieri   Name: Jamie Minieri   Title: Authorized Signatory

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

  THE bank of nova scotia, HOUSTON BRANCH   as an Lender

 

  By: /s/ Thane Rattew   Name: Thane Rattew   Title: Managing Director        
By: /s/ David Lima   Name: David Lima   Title: Director

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

  M&T BANK   as a Lender

 

  By: /s/ Edward Tierney   Name: Edward Tierney   Title: Senior Vice President

 

Signature Page to Waiver, Amendment No. 1 and Commitment Reduction Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

SCHEDULE II

 

Revolving Commitments

 

LENDER  REVOLVING COMMITMENT  Wells Fargo Bank, National Association 
$90,714,285.75  Bank of America, N.A.  $90,428,571.42  Citibank, N.A. 
$90,428,571.42  Barclays Bank PLC  $90,428,571.42  MUFG Bank, Ltd. 
$90,428,571.42  DNB Capital LLC  $80,571,428.57  Goldman Sachs Bank USA 
$63,000,000.00  HSBC Bank USA, N.A.  $60,000,000.00  M&T Bank  $60,000,000.00 
The Bank of Nova Scotia, Houston Branch  $27,000,000.00  Zions Bancoporation,
N.A. dba Amegy Bank  $21,000,000.00  Total  $764,000,000.00 

 

Schedule II – Revolving Commitments

 

 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

The undersigned, RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (“société à responsabilité limitée”), having its registered
office at 48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 167.417
(“Borrower”), refers to the Credit Agreement dated as of May 22, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement,” the defined terms of which are used in
this Notice of Borrowing as defined therein unless otherwise defined in this
Notice of Borrowing) among the Borrower, Rowan Companies plc, an English public
limited company, the lenders party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender, an
Issuing Lender and a Lender. The Borrower hereby gives you irrevocable notice
pursuant to [Section 2.4(a)][Section 2.5(a)] of the Credit Agreement that the
Borrower hereby requests a borrowing consisting of [Swingline Advances]
[Revolving Advances], and in connection with that request sets forth below the
information relating to such borrowing (the “Proposed Borrowing”) as required by
[Section 2.4(h)][Section 2.5(a)] of the Credit Agreement:

 

(a)The Business Day of the Proposed Borrowing is _____________, _____.

 

(b)The Proposed Borrowing will be composed of [Swingline Advances][Revolving
Advances].

 

(c)The Proposed Borrowing will be a [Eurodollar Advance][Base Rate Advance].

 

(d)The aggregate amount of the Proposed Borrowing is $____________.

 

(e)[The Interest Period for each Eurodollar Advance made as part of the Proposed
Borrowing is _____ month(s).]

 

Exhibit D – Form of Notice of Borrowing

 

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(i)The representations and warranties contained in the Credit Agreement and each
of the other Credit Documents are true and correct in all material respects, on
and as of the date of the Proposed Borrowing, before and after giving effect to
such Proposed Borrowing, as though made on the date of the Proposed Borrowing
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Change” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) except for those
representations and warranties that are expressly made as of an earlier date or
period which were true and correct as of such earlier date or period.

 

(ii)No Default has occurred and is continuing, or would result from such
Proposed Borrowing.

 

(iii)The Proposed Borrowing and the application of the proceeds thereof do not
cause a Default or Event of Default (or similar terms) as defined in the Ensco
Credit Agreement or the Ensco Senior Notes Documents.

 

(iv)After giving pro forma effect to the Proposed Borrowing and any transactions
anticipated to occur in the period of five Business Days following the date
thereof, the aggregate amount of Available Cash shall not exceed $200,000,000.

 

(v)After giving pro forma effect to the Proposed Borrowing, the aggregate amount
of Available Cash [will][will not] exceed $200,000,000.

 

(vi)[The Administrative Agent has received a Use of Proceeds Certificate from
the undersigned with respect to the Proposed Borrowing.]1

 

(vii)(1) As of the date of the Proposed Borrowing, the aggregate amount any Net
Cash Proceeds of issuances of, or capital contributions on account of, Equity
Interests of the Parent excluded from the calculation of “Available Cash”
pursuant to clause (d) of the definition thereof is $______________, (2) such
net cash proceeds were received on __________, ___, and (3) the intended purpose
of such net cash proceeds is ______________.

 



 



1 To be included if the aggregate amount of Available Cash would exceed
$200,000,000 after giving effect to the Proposed Borrowing, excluding the effect
of any other transactions that have not occurred prior to or simultaneously with
the Proposed Borrowing.

 



Exhibit D – Form of Notice of Borrowing

 

 

Very truly yours,

 

  RDC HOLDINGS LUXEMBOURG S.À R.L.

 

  By:     Name:     Title:  

 

Exhibit D – Form of Notice of Borrowing

 

 

EXHIBIT G

 

FORM OF LETTER OF CREDIT REQUEST

 

[Date]

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

The undersigned, RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (“société à responsabilité limitée”), having its registered
office at 48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 167.417
(“Borrower”), refers to the Credit Agreement dated as of May 22, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement,” the defined terms of which are used in
this Letter of Credit Request as defined therein unless otherwise defined in
this Letter of Credit Request) among the Borrower, Rowan Companies plc, an
English public limited company, the lenders party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender, an Issuing Lender and a Lender. The Borrower hereby gives you
irrevocable notice pursuant to Section 2.3(c) of the Credit Agreement that the
Borrower hereby requests [the [amendment][increase][extension] of an
existing][a] letter of credit, and in connection with that request sets forth
below the information relating to such letter of credit (the “Proposed Letter of
Credit”) as required by Section 2.3(c) of the Credit Agreement:

 

(a)The Business Day of the [issuance][amendment][increase][extension] of the
Proposed Letter of Credit is _____________, _____.

 

(b)The expiration date of the Proposed Letter of Credit is ________, 20__.

 

(c)The amount of the Proposed Letter of Credit is $____________.

 

(d)The Proposed Letter of Credit will be denominated in _________. 1

 

(e)[The Proposed Letter of Credit to be amended, increased or extended is
_______________.]

 



 



1 Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

Exhibit G – Form of Letter of Credit Request

 

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Letter of Credit:

 

(i)The representations and warranties contained in the Credit Agreement and each
of the other Credit Documents are true and correct in all material respects, on
and as of the date of the Proposed Letter of Credit, before and after giving
effect to such Proposed Letter of Credit, as though made on the date of the
Proposed Letter of Credit (provided that to the extent any representation and
warranty is qualified as to “Material Adverse Change” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) except for those representations and warranties that are expressly
made as of an earlier date or period which were true and correct as of such
earlier date or period.

 

(ii)The Proposed Letter of Credit and the application of the proceeds thereof do
not cause a Default or Event of Default (or similar terms) as defined in the
Ensco Credit Agreement or the Ensco Senior Notes Documents.

 

(iii)No Default has occurred and is continuing, or would result from such
Proposed Letter of Credit.

 

Exhibit G – Form of Letter of Credit Request

 

 

  Very truly yours,       RDC HOLDINGS LUXEMBOURG S.À R.L.

 

  By:     Name:     Title:  

 



Exhibit G – Form of Letter of Credit Request

